DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.
 Allowable Subject Matter
Claims 1-3 and 7-11 allowed.
Response to Arguments
Applicant's arguments, with respect to claims 12-20 and 22-23 filed 07/29/2021 have been fully considered but they are not persuasive.
The Applicant argues that the cited references do not disclose the new added limitation. The Examiner respectfully disagrees.
Patel discloses linking account credentials of a viewer of a voice-assistant device with a TV client displaying a content stream, wherein the TV client is separate from the voice-assistant device. For example, Patel discloses a voice-assistant device such as an Amazon ECHO. The Amazon ECHO or ALEXA are well known in the art. They require a user account if they are used as a stand-alone. They also require account linking if they are built in another device, such as a TV, car, phone….etc. Therefore, this limitation is inherently met; see at least Figs. 1-4 and paragraphs 0046, 0048, 0051 and 0053, wherein the display can be a stand-alone device; see at least paragraph 0081). 

Claims 1, 12, and 18 have been amended, claims 4-6 have been canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2018/0124473) in view of Haberman (US 2006/0271594) in view of Cha (US 2014/0195243).
Regarding claim 12, Patel discloses a non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate
performance of operations, the operations comprising:
linking account credentials of a viewer of a voice-assistant device with a TV client displaying a content stream, wherein the TV client is separate from the voice-assistant device (Amazon ECHO requires an account; see at least Figs. 1-4 and paragraphs 0046, 0048, 0051 and 0053, wherein the display can be a stand-alone device; see at least paragraph 0081);
displaying an advertisement received from an ad server, wherein the displaying includes a visual indication to a viewer that oral requests are activated (advertisement and indications 102, 202, 304 and 404. Furthermore the user initiate an interactive session by selecting voice input interface 102; see at least Figs. 1-4 and paragraphs 0046 and 0048);
sending impression data to the ad server that the advertisement has been presented to the

receiving an oral request from the viewer of the advertisement for information about a
product in the advertisement (receiving voice input from the user about information in the ad; see at least paragraphs 0046 and 0048);
responsive to receiving the oral request, determining the product from the advertisement (retrieving the request information; see at least Figs. 1-4 and paragraphs 0044, 0046-0051 and 0115);
determining information associated with options, features, or a combination thereof for
purchase of the product (retrieving the request information; see at least Figs. 1-4 and paragraphs 0044, 0046-0051 and 0115);
pausing a content stream and displaying the information concerning the product (see at least Figs. 3-4 and paragraphs 0006 and 0050); and
sending interaction data to a skill server, wherein the interaction data is representative of user interaction responsive to the information displayed (the user interact with the voice-assistant device to get more information about a product. For example, when the use asked to know more about a product and interact with the device to get more information about a car displayed in an ad, the TV will display information about a dealer near the user for a test drive. Therefore, the system must interact with the dealer to check availability and a timing for the test drive; see at least Figs. 3-4).
Patel is not clear about a visual indication to a viewer that commands are activated responsive to the advertisement being an enhanced advertisement and that the visual indication provides a particular activation phrase to invoke the voice commands.
Haberman discloses a visual indication to a viewer that commands are activated responsive to the advertisement being an enhanced advertisement; a visual indication can alert the user to a special offer or interactive opportunity for certain ads; see at least Fig. 21 and paragraph 0073.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Patel by the teachings of Haberman by having the above limitation so to be able to present video asset information to a viewer to assist the view in selecting a video asset for viewing; see at least the Abstract.
Patel in view of Haberman disclose the visual indication but are not clear about that the visual indication provides a particular activation phrase to invoke the voice commands.
Cha discloses a visual indication but are not clear about that the visual indication provides a particular activation phrase to invoke the voice commands; displaying a voice command guide on the TV screen that includes activation phrases that the user can use to activate voice commands; see at least Figs. 7A-7C and paragraphs 0275-0278.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Patel in view of Haberman by the teachings of Cha by having the above limitation so to be able to control a display apparatus according to the user’s voice; see at least paragraph 0003.

Regarding claim 13, Patel in view of Haberman and further in view of Cha disclose the non-transitory, machine-readable medium of claim 12, wherein the operations further comprise: receiving oral input responsive to the information displayed (see at least the rejection of claim 12).

Regarding claim 14, Patel in view of Haberman and further in view of Cha disclose the non-transitory, machine-readable medium of claim 13, wherein the operations further comprise:
retrieving further information responsive to the oral input; and 
displaying the further information (Patel; see at least Figs. 1-4 and paragraphs 0046-0051-0055 and 0069).

Regarding claim 15, Patel in view of Haberman and further in view of Cha disclose the non-transitory, machine-readable medium of claim 14, wherein the further information comprises confirmation of purchase of the product (Patel; see at least Figs. 1-4 and paragraphs 0046-0051-0055 and 0069).

Regarding claim 16, Patel in view of Haberman and further in view of Cha disclose the non-transitory, machine-readable medium of claim 12, wherein the processing system comprises a plurality of processors operating in a distributed processing environment (Patel; see at least Figs. 7-8).

Regarding claim 17, Patel in view of Haberman and further in view of Cha disclose the non-transitory, machine-readable medium of claim 12, wherein the processing system interfaces with in a voice operated digital assistant (see at least the rejection of claim 12).
	
	Claim 18 is rejected on the same grounds as claim 12.

Regarding claim 19, Patel in view of Haberman and further in view of Cha disclose the method of claim 18, comprising: receiving, by the processing system, oral input responsive to the information displayed (see at least the rejection of claim 12).

Regarding claim 20, Patel in view of Haberman and further in view of Cha disclose the method of claim 19, comprising:
retrieving, by the processing system, further information responsive to the voice command; and
displaying, by the processing system, the further information  (see at least the rejection of claim 19).

Regarding claim 22, Patel in view of Haberman and further in view of Cha disclose the method of claim 19, further comprising:
retrieving, by the processing system, further information responsive to user input; and displaying, by the processing system, the further information (Patel; see at least Figs. 1-4 and paragraphs 0051-0055 and 0069).

Regarding claim 23, Patel in view of Haberman and further in view of Cha disclose the method of claim 22, wherein the further information comprises confirmation of purchase of the product (Patel; see at least Figs. 1-4 and paragraphs 0051-0055 and 0069).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Haberman in view of Cha and further in view of Asbun (US 2016/0219332).
Regarding claim 21, Patel in view of Haberman and further in view of Cha disclose the method of claim 19, wherein the pausing of the display of the content stream is responsive to receiving the particular activation phrase, wherein a portion of the paused frame is visible to a viewer (Patel; see at least Figs. 3-4 and paragraphs 0006 and 0050), but are not clear about wherein a TV client provides a record of an impression of the advertisement to the ad server.
Asbun discloses the above missing limitation; a proxy at the client can verify impression and send the result to an ad server; see at least paragraphs 0096-0097.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Patel in view of Haberman and further in view of Cha by the teachings of Asbun by having the above limitation so to free the server from performing these tasks for a potentially large number of clients; see at least paragraph 0097.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426